FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 22 August 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The title of the invention is acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: restriction unit in claim 1, positioning unit in claim 4, and compression unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation of the intermediate layer “forming outer radial walls of the channel” is subject matter not properly described in the application as filed. The examiner did not find in the abstract, specification, drawings, or claims of the original disclosure filed on 16 November 2021 any support for the intermediate layer forming outer radial walls of the channel. It appears that the intermediate layer forms the inner radial walls of the channel (e.g., see Fig. 7, 10, 11, 12). Claims 2-7 are rejected for the same reason due to their dependency upon said claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “outer radial walls of the channel” in line 13 is with respect to the center longitudinal line of the channel or to another reference point or line. For examination purpose, the examiner assumes the outer radial wall is with respect to the center longitudinal line of the channel. Claims 2-7 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Senftleber (U.S. Patent Application Pub. No. 2012/0234731) in view of EP 0035397 (Grant).
Regarding claim 1, Senftleber discloses a centrifugal field-flow fractionation device comprising: an annular rotor 320 that rotates about a rotational axis; an arc-shaped channel member 250 that is provided along an inner peripheral surface of the rotor, has therein a channel for a liquid sample by laminating a plurality of layers, and has an inlet 216 for the liquid sample to the channel and an outlet 218 for the liquid sample from the channel; a rotation drive unit 244 that, by rotating the rotor, classifies particles in the liquid sample in the channel by centrifugal force; and a restriction unit 214 that restricts the channel from being compressed to a height equal to or less than a certain height when the channel member is compressed and deformed in a laminating direction, wherein the plurality of layers include an outer surface layer 210 provided on a rotor side, an inner surface layer 212 provided on a rotational axis side (paras. [0083]-[0093]; e.g., Fig. 1-6), but does not disclose an intermediate layer provided between the outer surface layer and the inner surface layer and having the channel, wherein the restriction unit is provided apart from the outer surface layer, the inner surface layer and the intermediate layer, and the intermediate layer is formed of a material having a lower compressive elasticity modulus than that of the restriction unit. The restriction unit is interpreted under 35 U.S.C. 112(f) as a restriction spacer to accomplish the claimed function, and equivalents thereof.
EP 0035397 discloses an intermediate layer 74 provided between the outer surface layer and the inner surface layer and having the channel 70, wherein the restriction unit (the sides forming groove 72, see annotated Fig. 4 below) is provided apart from the outer surface layer 56, the inner surface layer 58 and the intermediate layer 74, and the intermediate layer is formed of a material having a lower compressive elasticity modulus than that of the restriction unit (Fig. 3 and 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal field-flow fractionation device of Senftleber with the intermediate layer of EP 0035397 for the purpose of surrounding and sealing along the entire edges of the channel (page 13 lines 18-35). 

    PNG
    media_image1.png
    259
    505
    media_image1.png
    Greyscale

Regarding claim 2, Senftleber discloses wherein the restriction unit 214 is provided between the outer surface layer 210 and the inner surface layer 212.
Regarding claim 3, Senftleber does not disclose wherein the restriction unit is provided between the outer surface layer and the inner surface layer while surrounding an outer periphery of the intermediate layer.
EP 0035397 discloses wherein the restriction unit (the sides forming groove 72) is provided between the outer surface layer and the inner surface layer while surrounding an outer periphery of the intermediate layer 74 (Fig. 3 and 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal field-flow fractionation device of Senftleber with the restriction unit and the intermediate layer of EP 0035397 for the purpose of surrounding and sealing along the entire edges of the channel (page 13 lines 18-35).
Regarding claim 5, Senftleber discloses wherein the plurality of layers include an outer surface layer 210 provided on a rotor side and an inner surface layer 212 provided on a rotational axis side, and the restriction unit 214 is provided on at least one of the outer surface layer and the inner surface layer (e.g., Fig. 2, 4 and 5).
Regarding claim 7, Senftleber discloses further comprising a pump 30 configured to provide a first pressure to the liquid sample, and the rotation drive unit 244 is configured to rotate the rotor as a speed to provide a second pressure from centrifugal force of the liquid sample, wherein the restriction unit 214 is formed of a material such that a pressure σ when the channel member is compressed in a laminating direction is larger than a lower limit value σ1, which is a pressure of a liquid sample in the channel, and smaller than an upper limit value σ2, which is a pressure necessary to reduce the restriction unit by a predetermined shrinkage amount when a pressure from the liquid sample in the channel does not act, wherein the pressure of the liquid sample includes both the first pressure and the second pressure (para. [0086]; element 214 can be made of a variety of materials such as aluminum, copper, glass, polymer plastics, and the like).

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest a positioning unit that positions the restriction unit with respect to the intermediate layer; a compression unit that compresses the channel member in a laminating direction, wherein the restriction unit is provided in the compression unit.

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “while these grooves are a channel, they are not ‘a channel for a liquid sample by laminating a plurality of layer’” (page 9), the examiner notes that grooves 72 are not relied upon for teaching the channel for a liquid sample, but EP 0035397 nevertheless teaches a channel for a liquid sample 70 (Fig. 4). In response to Applicant’s argument that “[t]his O-ring does not have the function ‘restricts the channel from being compressed to a height equal to or less than a certain height when the channel member is compressed and deformed in a laminating direction’” (pages 9-10), the examiner clarifies that the O-ring 74 corresponds to the intermediate layer and the sides forming the groove 72 corresponds to the restriction unit. Thus, the sides forming the groove serve to restrict the channel from being compressed to a height similar to what is shown in Fig. 10 of the present application.
In response to Applicant’s argument that “the effect that ‘the restriction spacer can reliably maintain the height of the channel at a certain height’ can be achieved (paragraph [0072]). Such an idea is not described in EP 397, and EP 397’s O-ring is merely for the purpose of sealing”, the examiner notes that it has been held that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774